The Chief Justice
delivered the opinion of the court.*
The decree in this case in favour of the appellees, cannot be sustained. They assert their right as devisees of Edmund Singleton, but his will is not produced, and its non-production is not accounted for, nor is there any other proof which, if the absence of the will had been accounted for, could be substituted in its place.
The decree must be reversed with costs, and the cause remanded, that the bill maybe dismissed with costs.

 Absent, Judge Rowan.